            Case 1:19-cv-02774-SAG Document 207 Filed 03/29/21 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

BRIGHTVIEW GROUP, LP,                             *
                                                  *
        Plaintiff,                                *
                                                  *
v.                                                *         Civil Case No. SAG-19-2774
                                                  *
ANDREW M. TEETERS, et al.,                        *
                                                  *
        Defendants.                               *
                                                  *
*       *       *       *      *       *      *       *        *     *       *          *   *     *

                             PERMANENT INJUNCTION ORDER

        Pursuant to Federal Rule of Civil Procedure 65, and upon consideration of the Plaintiff’s

Motion for Summary Judgment, ECF 165, and the briefing and evidence submitted in support of

and in opposition to Plaintiff’s Motion, it is, this 29th day of March, 2021, hereby:

     (1) FOUND that, for the reasons stated in the accompanying Memorandum Opinion –

             a. Plaintiff has suffered an irreparable injury and the remedies available at law are

                inadequate to compensate for that injury;

             b. The balance of hardships between Plaintiff and Defendants favors granting Plaintiff

                a permanent injunction; and

             c. The public interest will not be disserved by a permanent injunction.

     (2) ORDERED that Defendants Andrew Teeters, Ross Dingman, and Monarch Communities,

        LLC, and all persons and entities in active concert or participation with them who receive

        actual notice of this Order by personal service or otherwise, including, without limitation,

        their officers, agents, servants, employees, and attorneys, are hereby ENJOINED from
         Case 1:19-cv-02774-SAG Document 207 Filed 03/29/21 Page 2 of 5



       accessing, using, disclosing, or disseminating any of the Plaintiff’s documents set forth in

       Appendix A to this Order;1 and

    (3) ORDERED that the Court’s February 21, 2020, Order and Preliminary Injunction, ECF

       91, is no longer in effect; and

    (4) ORDERED that this Order shall remain in effect indefinitely until further order of the

       Court.




Dated: March 29, 2021                                                        /s/
                                                             Stephanie A. Gallagher
                                                             United States District Judge




1
  Counsel for Defendants are permitted, however, to access, use, disclose, and disseminate the
relevant Brightview documents as needed to represent their clients in the instant litigation. To the
extent that counsel representing other individuals not a party to this litigation must access, use,
disclose, and disseminate the relevant Brightview documents for purposes related to this litigation,
they may file an appropriate motion with the Court seeking such leave.
                                                 2
      Case 1:19-cv-02774-SAG Document 207 Filed 03/29/21 Page 3 of 5



                                  APPENDIX A

No.                                        Document

 1    “Senior Housing Development Underwriting - 170 Apt IL_AL_AZ Ellicott City
      Maryland.xls”

 2    “Senior Housing Development Underwriting - 170 Apt IL_AL_AZ Pasadena
      Maryland.xls”

 3    “Senior Housing Development Underwriting - Option A 77 unit AL_AZ New Rochelle
      New York.xls”

 4    “Copy of Senior Housing Development Underwriting - Option A 77 unit AL_AZ
      New Rochelle New York_Ross.xls”

 5    “Senior Housing Development Underwriting - 131 Apt IL_AL_AZ Portsmouth NH.xls”


 6    “Portsmouth Homewood Suites Senior Housing Underwriting - 131
      IL_AL_AZ.pdf”

 7    “Senior Housing Development Underwriting - 131 Apt IL_AL_AZ Portsmouth NH 6-2-
      19.xls”

 8    “The Monarch Bridgewater Underwriting - 175 IL_AL_AZ.xlsx”

 9    “Pasadena MD 170-unit PF.pdf”

10    “Community Openings.xlsx”

11    “Historic Deal Summaries.pdf”

12    “Severna Park Deposits Heat Map.jpg”

13    “Severna Park Deposits Map.jpg”

14    “Severna Park and Annapolis Deposits Heat Map.jpg”

15    Pricing sheets

16    “BVSL Operational Guidelines.docx”




                                           3
      Case 1:19-cv-02774-SAG Document 207 Filed 03/29/21 Page 4 of 5



No.                                       Document

17    “Lease-up deposit_7.22.19.xlsx”

18    “Lease-up move-in_7.22.19.xlsx”

19    “rs_Shelter_Senior_leaseup_pace_dep_SSRS.docx”

20    “Joy Farm Lease Up Saturation - Expanded PMA Demos - 12.13.18.xlsx”

21    “2019 Budget - Cross Property Operating Report.xlsx”

22    “Copy of Cross Property Hours 07.13.19.xlsm”

23    Copy of Cross_Prop_Rpt_with KPI_June_19.xlsx”

24    “Brightview Group GP, LLC - Limited Liability Company Operating
      Agreement.pdf”

25    “DOCS-#606744-v7-
      The_Brightview_Senior_Living_Group_LP_Limited_Partnersh....doc”

26    Twelve-month accrual accounting statements

27    “VA - Alexandria (Eisenhower Rd) Demographics Analysis - 3.11.19.xlsx”

28    “Woodbridge Country Club Demographics 11.16.18.xlsx”

29    “Portsmouth Demographics Analysis - 5.31.19.xlsx”

30    “MD - Glen Burnie (376 Marley Road) Demographics Analysis – 6.15.19.xlsx”

31    “205 Changebridge Road, Montville, NJ – Demographics.xlsm”

32    “1420 Frontier Rd, Bridgewater, NJ 08807 - Demographics with Zip Codes 11-22-
      2017.xlsm”

33    “Joy Farm Demographics 12.11.18.xlsx”

34    “Scotch Plains Demographics Analysis - 2.4.19.xlsx”




                                          4
      Case 1:19-cv-02774-SAG Document 207 Filed 03/29/21 Page 5 of 5



No.                                        Document

35    “Demographics and NIC Data - DC to Boston.pdf”

36    “205 Changebridge Road, Montville, NJ – Drive Time Map.JPG”

37    “205 Changebridge Road, Montville, NJ - Comp Map with Labels.jpg”

38    “NICMAP_Property_Inventory_3Q2017.xlsx”

39    “Competitiors Map.PNG”

40    “Bridgewater PMA.jpg”

41    “Product Development Outline.docx”

42    “rs_Shelter_Senior_leaseup_pace_movein_SSRS.docx”

43    “Income Bands Analysis – 3.13.19.xlsx”

44    “Blauvelt Income Bands Analysis – 6.10.19.xlsx”

45    “Glen Burnie (Pasadena) Income Bands Analysis – 6.10.19.xlsx

46    “Joy Farm Income Bands 8.16.18.xlsx”

47    “Brightview Alexandria - Building Program and Conceptual Plans 2-26-19.pdf”

48    “214027 BV Crofton Riverwalk - SD 01-22-2016.pdf”

49    “EXHIBIT-APARTMENT-ASSISTED-LIVING-4-10-2019.pdf”




                                           5
